UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7872



JERRY SELLERS,

                                            Plaintiff - Appellant,

          versus

MICHAEL D. DEDIAN,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-600)


Submitted:   February 13, 1997         Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Jerry Sellers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Sellers appeals from the district court's order dismiss-

ing without prejudice his 42 U.S.C. § 1983 (1994) complaint. The

district court's dismissal without prejudice is not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). A dismissal without prejudice could be

final if "no amendment [to the complaint] could cure defects in the

plaintiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must de-

termine "whether the plaintiff could save his action by merely

amending the complaint." Id. at 1066-67.

     Because Sellers could have amended his complaint to assert

some claims, the dismissal order is not appealable. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2